      Case 2:18-cv-03439-NGG-RLM Document 65 Filed 02/26/20 Page 1 of 6 PageID #: 1192




                                                           February 26, 2020

Via ECF

Hon. Nicholas G. Garaufis
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:     Pellegrino, et al. v. New York State United Teachers, et al.
        Civ. Case No. 2:18-cv-3439(NGG)(RLM)
        Our Case No. 263067-F100

Dear Judge Garaufis:

        This letter is submitted on behalf of Union Defendants to bring to the Court’s attention further recent
authority directly applicable to the above-referenced case. The Court of Appeals for the Sixth Circuit applied
the good faith defense to public sector unions and dismissed analogous claims to those brought herein. Lee v.
Ohio Educ. Assn., __ F. 3d __, 2020 WL 881265, No. 19-3250(6th Cir. Feb. 24, 2020) (annexed hereto). The
Sixth Circuit is the third Circuit Court of Appeals to confirm the applicability of the good faith defense to
claims for repayment of agency fees paid prior to Janus v. AFSCME, Council 31, 138 S. Ct. 2448 (2018).

                                                   Respectfully submitted,

                                                   ROBERT T. REILLY


                                            By:    /s/ Michael J. Del Piano
                                                   Michael J. Del Piano
                                                   Of Counsel

MJD/hs

cc:     All counsel (by ECF and e-mail)
 Case 2:18-cv-03439-NGG-RLM Document 65 Filed 02/26/20 Page 2 of 6 PageID #: 1193
Lee v. Ohio Education Association, --- F.3d ---- (2020)


                                                                  speech. Janus v. AFSCME, Council 31, ––– U.S. ––––, 138 S.
                                                                  Ct. 2448, 2459–60, 201 L.Ed.2d 924 (2018). Nevertheless, the
                   2020 WL 881265
                                                                  district court granted the union's motion to dismiss, ruling that
    Only the Westlaw citation is currently available.
                                                                  the union, as a private actor sued under 42 U.S.C. § 1983, was
     United States Court of Appeals, Sixth Circuit.
                                                                  entitled to rely on its good faith in following existing Ohio
       Sarah R. LEE, on behalf of herself and all                 law and prior Supreme Court precedent, which had expressly
     others similarly situated, Plaintiff-Appellant,              permitted fair-share fees.
                            v.
                                                                  We now affirm the district court's dismissal of plaintiff's
      OHIO EDUCATION ASSOCIATION; Avon
                                                                  federal cause of action because the union's good-faith defense
        Lake Education Association; National
                                                                  bars the claim. We also affirm the district court's dismissal
     Education Association, Defendants-Appellees.
                                                                  of plaintiff's state-law conversion claim because she failed to
                                                                  state a plausible claim for relief.
                       No. 19-3250
                             |
                Argued: December 6, 2019
                             |                                                                   I.
           Decided and Filed: February 24, 2020

Appeal from the United States District Court for the Northern                                    A.
District of Ohio at Cleveland. No. 1:18-cv-01420—John R.
                                                                  Plaintiff Sarah Lee is a public-school teacher in the Avon
Adams, District Judge.
                                                                  Lake School District. When Lee was hired by the school
Attorneys and Law Firms                                           district, she was required to either join defendant Avon Lake
                                                                  Education Association 1 as a union member or pay fair-share
ARGUED: Jonathan F. Mitchell, MITCHELL LAW, PLLC,                 fees as a non-member. This was so because the collective
Austin, Texas, for Appellant. Leon Dayan, BREDHOFF                bargaining agreement between the school district and the
& KAISER, P.L.L.C., Washington, D.C., for Appellees.              Union included a fair-share clause, which was consistent with
ON BRIEF: Jonathan F. Mitchell, MITCHELL LAW,                     Ohio law and the Supreme Court's pronouncement endorsing
PLLC, Austin, Texas, for Appellant. Leon Dayan, John              fair-share fees in Abood v. Detroit Board of Education, 431
M. West, Jacob Karabell, BREDHOFF & KAISER,                       U.S. 209, 97 S.Ct. 1782, 52 L.Ed.2d 261 (1977). Lee elected
P.L.L.C., Washington, D.C., Eben O. McNair, IV, Timothy           to pay fair-share fees rather than join the Union.
Gallagher, SCHWARZWALD MCNAIR & FUSCO, LLP,
Cleveland, Ohio, Jason Walta, NATIONAL EDUCATION                  Anticipating that the Supreme Court would overrule Abood,
ASSOCIATION, Washington, D.C., for Appellees. William             Lee filed this putative class-action suit on June 25, 2018,
L. Messenger, NATIONAL RIGHT TO WORK LEGAL                        asserting that the Union and various state actors had violated
DEFENSE FOUNDATION, INC., Springfield, Virginia, for              her constitutional rights by imposing compulsory fair-share
Amicus Curiae.                                                    fees as a condition of employment. Plaintiff raised claims
                                                                  under 42 U.S.C. § 1983, the Declaratory Judgment Act,
Before: DAUGHTREY, CLAY, and GRIFFIN, Circuit
                                                                  28 U.S.C. § 2201, and various state-law torts, including
Judges.
                                                                  conversion. She sought a declaration that various provisions
                                                                  of Ohio law (which implemented fair-share fees) were
                                                                  unconstitutional, injunctive relief to prevent further transfer
                         OPINION
                                                                  of her wages by the School District to the Union, and damages
GRIFFIN, Circuit Judge.                                           from the Union for the fair-share fees which she had already
                                                                  paid.
 *1 Plaintiff-Appellant Sarah Lee seeks a refund of “fair-
share” fees she was required to pay to her public-sector union.
Shortly after Lee filed suit, the Supreme Court held that such
                                                                                                 B.
fees violate the First Amendment as a form of compelled



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
 Case 2:18-cv-03439-NGG-RLM Document 65 Filed 02/26/20 Page 3 of 6 PageID #: 1194
Lee v. Ohio Education Association, --- F.3d ---- (2020)


Two days after Lee filed suit, the Supreme Court issued            Certain language in the Supreme Court's opinion at least
its decision in Janus.138 S. Ct. 2448. The Court explained         suggests that Janus was intended to be applied purely
that fair-share fees resulted in non-members being “forced         prospectively, rather than retroactively. For instance, the
to subsidize a union, even if they choose not to join and          Court noted that public-sector unions had received a
strongly object to the positions the union takes in collective     “considerable windfall” through their collection of fair-share
bargaining and related activities.” Id. at 2459–60. The Janus      fees during the Abood era. 138 S. Ct. at 2485–86. It continued,
court held that this practice violated the free speech rights      “[i]t is hard to estimate how many billions of dollars have
of non-members “by compelling them to subsidize private            been taken from nonmembers and transferred to public-
speech on matters of substantial public concern.” Id. at 2460.     sector unions in violation of the First Amendment. Those
Therefore, the Janus court overruled its prior precedent,          unconstitutional exactions cannot be allowed to continue
Abood, explaining that Abood's endorsement of fair-share           indefinitely.” Id. at 2486 (emphasis added). And ultimately,
fees had been a “windfall” to public-sector unions. Id. at         the Court concluded that “States and public-sector unions
2486. The Court in Janus said that “States and public-sector       may no longer extract agency fees from nonconsenting
unions may no longer extract agency fees from nonconsenting        employees.” Id. (emphasis added). These forward-looking
employees.” Id. (emphasis added). Accordingly, the Supreme         statements could be construed to support a purely prospective
Court reversed the judgment of the lower court and remanded        approach to the constitutional right announced in Janus.
for further proceedings consistent with its opinion. Id.
                                                                   But on the other hand, the Supreme Court has made clear
 *2 With Janus in hand, Lee voluntarily dismissed her claims       that its default approach is full retroactivity. See Agostini v.
against the state officials and did not oppose dismissal of the    Felton, 521 U.S. 203, 237, 117 S.Ct. 1997, 138 L.Ed.2d 391
school district, leaving only her claims against the Union.        (1997) (“Our general practice is to apply the rule of law
Then, the Union moved to dismiss under Federal Rule of             we announce in a case to the parties before us. We adhere
Civil Procedure 12(b)(1) and 12(b)(6), on the grounds that         to this practice even when we overrule a case.” (citation
plaintiff's claims for injunctive and declaratory relief were      omitted)). We thus agree with our sister circuits that “[r]ather
moot, and that its affirmative defense of good-faith barred        than wrestle the retroactivity question to the ground,” the most
plaintiff's claims for money damages because it had followed       prudent course of action is to assume without deciding that the
Ohio law and Supreme Court precedent in collecting agency          right recognized in Janus has retroactive application. Janus
fees. The district court agreed and granted the motion to          Remand, 942 F.3d at 360; see also Danielson v. Inslee, 945
dismiss. Plaintiff timely appealed, contesting only the district   F.3d 1096, 1099 (9th Cir. 2019) (“[W]e will assume that the
court's dismissal of her § 1983 claim and state-law conversion     right delineated in Janus applies retroactively and proceed
claim.                                                             to a review of available remedies.”). We thus proceed to an
                                                                   evaluation of the remedies available to plaintiff.


                              II.
                                                                                                 B.
We first address the district court's dismissal of plaintiff's §
1983 claim, which we review de novo. In re NM Holdings             Even assuming the retroactivity of Janus, Lee's claim presents
Co., 622 F.3d 613, 618 (6th Cir. 2010).                            an “instance[ ] where [the] new rule, for well-established
                                                                   legal reasons, does not determine the outcome of the case.”
                                                                   Reynoldsville Casket Co. v. Hyde, 514 U.S. 749, 758–59, 115
                                                                   S.Ct. 1745, 131 L.Ed.2d 820 (1995). Here, the good-faith
                              A.
                                                                   defense constitutes “a previously existing, independent legal
As a preliminary matter, we must consider whether the              basis ... for denying” a retroactive remedy. Id. at 759, 115
Supreme Court's decision in Janus is retroactive. If it is         S.Ct. 1745.
not, then Lee's claim fails as a matter of law. See Janus v.
AFSCME, Council 31, 942 F.3d 352, 359–60 (7th Cir. 2019)           The good-faith defense has its origins in Lugar v. Edmondson
[hereinafter Janus Remand].                                        Oil Company, 457 U.S. 922, 102 S.Ct. 2744, 73 L.Ed.2d
                                                                   482 (1982), where the Supreme Court altered the test for
                                                                   private-party liability for claims brought under § 1983,



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
 Case 2:18-cv-03439-NGG-RLM Document 65 Filed 02/26/20 Page 4 of 6 PageID #: 1195
Lee v. Ohio Education Association, --- F.3d ---- (2020)


concluding that such claims were viable so long as (1) the
claimed deprivation of constitutional rights “resulted from        Id. at 168, 112 S.Ct. 1827. Therefore, given that the question
the exercise of a right or privilege having its source in          presented was limited to the applicability of qualified
state authority” and (2) the private-actor defendant could be      immunity, the Court declared that it could offer “no relief”
“appropriately characterized as a ‘state actor[ ].’ ” Id. at       to the private party defendants. Id. However, the Court again
939, 102 S.Ct. 2744. In a footnote, the Court acknowledged         noted—as it had in Lugar—that it was leaving open whether
that its holding could cause a private individual to be held       private parties were “entitled to an affirmative defense based
responsible for following a state law subsequently declared        on good faith and/or probable cause.” Id. at 169, 112 S.Ct.
unconstitutional. Id. at 942 n.23, 102 S.Ct. 2744. The Court       1827. On remand, the Fifth Circuit held that private persons
wrote that the “problem should be dealt with ... by establishing   who act under color of law may assert a good faith defense to
an affirmative defense.” Id.                                       § 1983 claims, and the Supreme Court denied certiorari. Wyatt
                                                                   v. Cole, 994 F.2d 1113, 1120 (5th Cir.), cert. denied, 510 U.S.
 *3 Our court took notice of Lugar in Duncan v. Peck,              977, 114 S.Ct. 470, 126 L.Ed.2d 421 (1993).
752 F.2d 1135, 1141–42 (6th Cir. 1985), although the case
was decided on other grounds. Then, seven years later,             Since Wyatt, a consensus has emerged among the lower courts
the Supreme Court considered whether private actors sued           that “while a private party acting under color of state law does
under § 1983 could assert qualified immunity like their            not enjoy qualified immunity from suit, it is entitled to raise
governmental counterparts. Wyatt v. Cole, 504 U.S. 158, 159,       a good-faith defense to liability under section 1983.” Janus
112 S.Ct. 1827, 118 L.Ed.2d 504 (1992). At the time, three of      Remand, 942 F.3d at 363; see also id. (collecting cases). It is
our sister circuits had extended qualified immunity to private     not surprising then that the Seventh Circuit, the Ninth Circuit,
actors, two had declined to do so, and only our court had          and each of the district courts to have considered the precise
recognized a good-faith defense for private actors following       issue before us have all concluded that the good-faith defense
state law, as the Lugar court had suggested. Id. at 161, 112       precludes claims brought under § 1983 for a return of fair-
S.Ct. 1827 (collecting cases).                                     share fees collected under the Abood regime. See Danielson,
                                                                   945 F.3d at 1097–98; id. at 1104 n.7 (collecting cases).
Ultimately, the Wyatt Court held that private parties were not
entitled to qualified immunity. Id. at 164–67, 112 S.Ct. 1827.     We now add our voice to that chorus. The Union was
It reasoned that qualified immunity was designed to “strike[ ]     authorized by Ohio law and binding Supreme Court precedent
a balance between compensating those who have been injured         to collect agency fees. “Until [Janus] said otherwise, [the
by official conduct and protecting government's ability to         Union] had a legal right to receive and spend fair-share fees
perform its traditional functions.” Id. at 167, 112 S.Ct. 1827.    collected from nonmembers as long as it complied with state
Therefore, government actors needed qualified immunity to          law and the Abood line of cases. It did not demonstrate bad
“preserve their ability to serve the public good.” Id. But the     faith when it followed these rules.” Janus Remand, 942 F.3d
Wyatt court found the rationales for Harlow-style qualified        at 366. Accordingly, we hold that the district court properly
immunity inapplicable to private parties:                          granted the motion to dismiss plaintiff's § 1983 claim because
                                                                   the Union's reliance on existing authority satisfied the good-
                                                                   faith defense as a matter of law.
             Although principles of equality and
             fairness may suggest ... that private
             citizens who rely unsuspectingly on                                                 C.
             state laws they did not create and
             may have no reason to believe are                      *4 Lee does not directly challenge the existence of the good-
             invalid should have some protection                   faith defense but marshals several arguments for why her
             from liability, as do their government                claim should fall outside its scope. We do not find them
             counterparts, such interests are not                  persuasive.
             sufficiently similar to the traditional
             purposes of qualified immunity to                     She first styles her claim as one for “equitable restitution,”
             justify such an expansion.                            akin to the refund of an unconstitutional tax or criminal
                                                                   fine, which she says must be returned even if collected in



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
 Case 2:18-cv-03439-NGG-RLM Document 65 Filed 02/26/20 Page 5 of 6 PageID #: 1196
Lee v. Ohio Education Association, --- F.3d ---- (2020)


good faith. But “[t]he label which a plaintiff applies to [her]   504 U.S. at 164, 112 S.Ct. 1827. The Wyatt court “never said
pleading does not determine the nature of the cause of action.”   that the same methodology should be used for the good-faith
Mead Corp. v. ABB Power Generation, Inc., 319 F.3d 790,           defense.” Janus Remand, 942 F.3d at 365; see also Danielson,
795 (6th Cir. 2003) (quoting United States v. Louisville &        945 F.3d at 1100–01. 2
Nashville R.R. Co., 221 F.2d 698, 701 (6th Cir. 1955)).
Instead, we must look beyond the labels to “the substance of       *5 Finally, plaintiff makes a last-ditch effort to salvage
the allegations.” Minger v. Green, 239 F.3d 793, 799 (6th Cir.    her federal claim, asserting that it was the union's burden to
2001).                                                            demonstrate its compliance with Abood to justify the good-
                                                                  faith defense, so the district court erred in granting the Union's
The crux of Lee's complaint is that the Union violated her        motion to dismiss prior to discovery. We disagree. The good-
First Amendment rights by collecting mandatory agency fees        faith defense simply requires that the allegedly unlawful
because the fees resulted in her compelled subsidization of       conduct—the taking of agency fees—be done in good faith.
union speech with which she disagreed. See Janus, 138 S.          There is no dispute that the Union was entitled to rely on
Ct. at 2460. Thus, an award of damages would compensate           existing Ohio law and the Supreme Court's decision in Abood
plaintiff for the dignitary harm she suffered from being forced   to collect agency fees at the time the fees were deducted
to subsidize the Union's speech, not to recoup fees which had     from plaintiff's wages. As succinctly put by the district court
been wrongfully taken—suggesting that her claim is legal in       in Mooney, “[i]f Defendants improperly spent the fair-share
nature. See Mooney v. Ill. Educ. Ass'n, 942 F.3d 368, 370         fees, Plaintiff would have an independent Abood claim but
(7th Cir. 2019); Danielson, 945 F.3d at 1102 (“Plaintiffs'        it would not render the exaction of the fee an act in bad
constitutionally cognizable injury is the intangible dignitary    faith. Plaintiff cannot embed an Abood claim in a Janus
harm suffered from being compelled to subsidize speech they       claim and thereby shift the burdens of pleading, proof, and
did not endorse. It is not the diminution in their assets from    persuasion.” Mooney v. Ill. Educ. Ass'n, 372 F. Supp. 3d 690,
the payment of compulsory agency fees.”).                         706 (C.D. Ill. 2019); see also Danielson, 945 F.3d at 1105
                                                                  (“Because Plaintiffs' claims arise from the Union's reliance on
Moreover, the Supreme Court has instructed that “restitution      Abood, not allegations that the Union flouted that authority,
in equity typically involves enforcement of a constructive        the Union need not show compliance with Abood's strictures
trust or an equitable lien, where money or property identified    to assert successfully a good faith defense.”). We thus reject
as belonging in good conscience to the plaintiff could clearly    plaintiff's contention that the Union was required to establish
be traced to particular funds or property in the defendant's      compliance with Abood to invoke the good-faith defense to
possession.” Montanile v. Bd. of Trs. of Nat'l Elevator Indus.    her claim under Janus.
Health Benefit Plan, ––– U.S. ––––, 136 S. Ct. 651, 657, 193
L.Ed.2d 556 (2016) (citation and internal quotation marks         In sum, the district court correctly concluded that plaintiff's
omitted). Where the original funds are no longer identifiable,    First Amendment claim under § 1983 was barred by the
the claim “is a legal remedy, not an equitable one.” Id. at       good-faith defense because the Union was entitled to rely on
658 (emphasis omitted). The fees Lee seeks clearly fall in        existing Ohio law and longstanding Supreme Court precedent
the latter category; “it is not the case that the agency fees     to collect agency fees.
remain in a vault, to be returned like a seized automobile.”
Babb v. Cal. Teachers Ass'n, 378 F. Supp. 3d 857, 876 (C.D.
Cal. 2019). Therefore, we view plaintiff's claim as arising in
law and need not determine whether the good-faith defense                                        III.
applies to equitable claims.
                                                                  Lee also pleaded several state-law claims, including a tort
                                                                  claim for conversion, which the district court did not address
Next, Lee argues that under Wyatt, the good-faith defense
                                                                  before dismissing the action. Lee presents the following
only applies if the most analogous tort to her claim was
                                                                  question for review: “Has the plaintiff stated a claim on which
subject to a good faith defense at common-law. But in
                                                                  relief may be granted under the state-law tort of conversion?”
Wyatt, the Supreme Court discussed immunity and explained
                                                                  For several reasons, we conclude that she has not.
that it would evaluate whether Congress intended to confer
immunity by “determining whether there was an immunity at
                                                                  We begin with Lee's complaint, where all seven of her
common law ... [for] the most closely analogous torts.” Wyatt,
                                                                  state-law causes of action are contained within a single


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
 Case 2:18-cv-03439-NGG-RLM Document 65 Filed 02/26/20 Page 6 of 6 PageID #: 1197
Lee v. Ohio Education Association, --- F.3d ---- (2020)



sentence: “Ms. Lee is also suing ... under the state-law torts          Dice v. White Family Cos., 173 Ohio App.3d 472, 878 N.E.2d
of conversion, trespass to chattels, trover, replevin, detinue,         1105, 1109 (2007) (citation omitted). Plaintiff's claim fails
unjust enrichment, restitution, and any other state-law cause           because fair-share fees were permissible under then-existing
of action that offers relief.” This practice violated the Federal       state and federal law, and plaintiff was contractually obligated
Rules of Civil Procedure in two ways. First, plaintiff failed           to pay them pursuant to the collective bargaining agreement
to “connect specific facts or events with the various causes            —just as the Union was obligated to collect them. In other
                                                                        words, it was a condition of Lee's employment that she pay
of action she asserted.” Cincinnati Life Ins. Co. v. Beyrer,
                                                                        fair-share fees. She therefore had no right to ownership or
722 F.3d 939, 947 (7th Cir. 2013). This violated Rule 8(a)
                                                                        possession of them at the time they were taken.
(2)'s requirement that she provide the defendants “adequate
notice of the claims against them and the grounds upon which
                                                                        Accordingly, we affirm the district court's dismissal of
each claim rests.” Vibe Micro, Inc. v. Shabanets, 878 F.3d
                                                                        plaintiff's state-law conversion claim. See Hensley Mfg. v.
1291, 1295 (11th Cir. 2018) (quoting Weiland v. Palm Beach
                                                                        ProPride Inc., 579 F.3d 603, 609 (6th Cir. 2009) (“We may
Cty. Sheriff's Office, 792 F.3d 1313, 1323 (11th Cir. 2015)).
                                                                        affirm the district court's dismissal of a plaintiff's claims on
She also failed to separate each of her causes of action or
                                                                        any grounds, including grounds not relied upon by the district
claims for relief into separate counts. This type of “shotgun
                                                                        court.”).
pleading” violates Rule 10(b). See Weiland, 792 F.3d at 1323
n.13 (collecting cases); Cincinnati Life Ins. Co., 722 F.3d at
947 (holding that one count of complaint, which raised five
causes of action, was impermissible “kitchen sink” pleading).                                         IV.

But even ignoring these deficiencies, plaintiff's conversion             *6 For the reasons explained herein, we affirm the judgment
theory fails as a matter of Ohio law as well. “[T]he elements           of the district court.
of a conversion cause of action are (1) plaintiff's ownership
or right to possession of the property at the time of the
                                                                        All Citations
conversion; (2) defendant's conversion by a wrongful act or
disposition of plaintiff's property rights; and (3) damages.”           --- F.3d ----, 2020 WL 881265


Footnotes
1       The Avon Lake Education Association is affiliated at the state level with the Ohio Education Association and at the
        national level with the National Education Association, the other appellees. For ease of reading, we refer to these entities
        collectively as the “Union.”
2       Even if we adopted the common-law-analogue rule, we agree with our sister circuits that abuse of process is the most
        analogous tort. Janus Remand, 942 F.3d at 365; Danielson, 945 F.3d at 1102. And because abuse of process was subject
        to a good-faith defense at common law, plaintiff's argument fails. See Wyatt, 504 U.S. at 164–65, 112 S.Ct. 1827; id. at
        172, 112 S.Ct. 1827 (Kennedy, J., concurring); id. at 176, 112 S.Ct. 1827 (Rehnquist, C.J., dissenting).


End of Document                                                     © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  5
